Allowance
	Claims 1-21 are herein deemed patentable. 
The specific limitations of “a pressure resistive portion is provided in part of the elastic member, the pressure resistive portion exerting, when the operation portion is pressed backward, a greater compressive resistance force on the operation portion than on the front panel excluding the operation portion” in Claim 1, and similarly in Claims 10 and 17, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.   
For example, Noma (US Publication 2019/0272058) discloses a display device comprising: a front panel 11, which is translucent and at least part of which is an operation portion; a display panel 12 fixed to a back surface of the front panel; a support member 20 that supports the front panel from behind in a support area in which the display panel is not disposed; and an operation detection unit (touch panel on surface of 11) that detects that the operation portion has been operated; wherein in the support area, an elastic member 30 is interposed between the front panel and the support member.  However, Noma does not disclose a pressure resistive portion is provided in part of the elastic member, the pressure resistive portion exerting, when the operation portion is pressed backward, a greater compressive resistance force on the operation portion than on the front panel excluding the operation portion.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841